IN THE SUPREME COURT OF IOWA
                                No. 12–0649

                             Filed May 16, 2014


RICK BERTRAND,

      Appellant,

vs.

RICK MULLIN and THE IOWA DEMOCRATIC PARTY,

      Appellees.



      Appeal from the Iowa District Court for Woodbury County,

Jeffrey L. Poulson, Judge.



      Appeal and cross-appeal from a judgment entered by the district

court on a claim for defamation of character.     JUDGMENT OF THE

DISTRICT COURT REVERSED; CASE DISMISSED.



      Jeana L. Goosmann and Emilee Boyle Gehling of Goosmann Law

Firm, PLC, Sioux City, for appellant.



      Mark McCormick of Belin McCormick, P.C., Des Moines, for

appellees.
                                       2

CADY, Chief Justice.

        In this appeal and cross-appeal, we must decide whether a political

campaign advertisement aired on television constituted actionable

defamation. The district court overruled a motion for directed verdict at

trial, and a jury returned a verdict for the plaintiff.       Both parties

appealed and raised a variety of claims of error.      On our review, we

conclude the verdict cannot stand because the action was not supported

by sufficient evidence of actual malice. We reverse the judgment of the

district court and dismiss the case.

        I. Background Facts and Prior Proceedings.

        Rick Bertrand and Rick Mullin were candidates for the Iowa Senate

from Sioux City and Woodbury County in the 2010 general election.

Bertrand ran as a Republican, and Mullin ran as a Democrat. Mullin

was a former chair of the Woodbury County Democratic Party.

        Bertrand owned a number of businesses and real estate in the

Pearl Street district of Sioux City. From 1999 until 2009, however, he

worked as a salesperson and later as district manager for Takeda

Pharmaceuticals     (Takeda),   a   large   multinational   pharmaceutical

company.     Bertrand worked in the metabolic division of the company,

which produced and marketed the diabetes drug Actos. Bertrand did not

own stock in Takeda, and his local business interests were unrelated to

the pharmaceutical industry.

        Another division of Takeda sold a tablet called Rozerem, a

prescription sleep aid.    Bertrand, however, never personally sold the

drug.

        In October 2010, Bertrand ran a campaign advertisement on

television called “Running from the Past.” The advertisement focused on

certain current policy positions of Mullin and compared them to
                                      3

positions Mullin took as Woodbury County Democratic Chair.                 The

advertisement made Mullin angry and offended him.           Additionally, his

internal polling revealed the advertisement was causing him to lose

support. His campaign manager told him: “Bertrand hit you hard. Hit

him back harder.”

      Opposition research conducted on behalf of Mullin revealed a

Los Angeles Times article about the disclosure by a consumer group of a

Food and Drug Administration (FDA) report that expressed concern over

the sale of Actos by Takeda. The article reported the FDA had found 388

patients were hospitalized for heart failure after taking Actos. Research

also revealed the FDA had criticized the marketing of Rozerem by

Takeda, particularly an advertisement that made it appear that Rozerem

was being marketed to children. Finally, research uncovered an article

from the Morning Herald in Sydney, Australia, which reported a

consumer advocacy group had declared Takeda “the most unethical drug

company in the world.”

      This research was used as the basis for a television advertisement

ultimately run by Mullin in response to the “Running from the Past”

advertisement by Bertrand. Mullin and several Iowa Democratic Party

staff members discussed the themes and content of the advertisement

between October 15 and 17. Mullin initially had significant misgivings

about the script. He disliked the proposed tone of the script and found it

to be at odds with the positive tenor he believed characterized his

campaign. Mullin said:

             I really don’t like this new ad at all – it isn’t me and it
      is totally inconsistent with the beautiful print pieces we’ve
      been mailing out by the thousands. It also devalues the
      great TV spot we are already running.
            Can’t we find a way to be derisive/dismissive of
      Bertrand’s negative attack and then pivot to our positive
                                    4
      message? I really don’t like the positioning of me in this,
      and it buys into Bertrand’s frame. Let’s bust out of his
      frame and keep positive.

In a later email, Mullin introduced a rewrite of the script as being “less

vile.” Eventually, Mullin approved the script.

      The advertisement—titled “Secrets”—formed the basis for this

lawsuit. It first aired on television on October 17. The audio portion of

“Secrets” contained the following statements:

            Rick Bertrand said he would run a positive campaign
      but now he is falsely attacking Rick Mullin. Why?
             Because Bertrand doesn’t want you to know he put his
      profits ahead of children’s health.
            Bertrand was a sales agent for a big drug company
      that was rated the most unethical company in the world.
      The FDA singled out Bertrand’s company for marketing a
      dangerous sleep drug to children.
            Rick Bertrand. Broken promises. A record of deceit.

At the bottom of the screen during one shot was a written image, which

stated in bold capital letters, “BERTRAND’S COMPANY MARKETED

SLEEP DRUG TO CHILDREN.”

      The statements in the advertisement cited to newspaper articles,

which also flashed across the television screen. The sources cited for the

statements made in the advertisement focused on Takeda. There was no

mention of the local companies owned by Bertrand. Mullin admitted he

did not know if Bertrand had ever sold Rozerem or marketed dangerous

drugs to children at the time the advertisement aired. When he approved

the script, he said he liked the “ ‘profiting at the expense of children’

line.” A friend of Mullin confided in a later email to the Iowa Democratic

Party staff, “I guess I thought Bertrand had at least sold the drug in

question” and acknowledged “Secrets” was a “pretty flimsy attack.”
                                    5

      Bertrand and Mullin engaged in a public debate at a forum

sponsored by the Home Builders Association on October 21.         At the

debate, Bertrand called the “Secrets” advertisement false and demanded

Mullin stop airing it.   The next day, on October 22, Bertrand filed a

lawsuit against Mullin in district court seeking injunctive relief and

monetary damages based on defamation. Mullin viewed the lawsuit as a

political tactic by Bertrand and did not stop airing the commercial.

Mullin last ran the advertisement on October 31, two days before the

election on November 2. Bertrand won the election by 222 votes.

      The defamation action proceeded to trial. Bertrand identified ten

statements in the advertisement he considered defamatory.          These

statements   included    nearly   every   spoken   statement   from   the

advertisement and one written statement, as well as statements from the

advertisement that were repeated in mailed advertising. Bertrand alleged

a broad array of damages, including emotional distress from harassing

phone calls, vandalism of a construction site of one his businesses, ill-

treatment on the campaign trail, and economic losses.

      The trial court refused to submit Bertrand’s claim for punitive

damages to the jury. It found he failed to present clear and convincing

evidence that Mullin intentionally acted unreasonably.

      At the same time, Mullin claimed Bertrand failed to introduce clear

and convincing evidence the allegedly defamatory statements were false

and made with actual malice.      The trial court found eight of the ten

allegedly defamatory statements were not defamatory as a matter of law.

However, the court submitted two statements from the advertisement to

the jury under the claim for defamation. The first statement was: “The

FDA singled out Bertrand’s company for the marketing of dangerous

drugs to children.” The second statement was: “BERTRAND’S COMPANY
                                   6

MARKETED SLEEP DRUG TO CHILDREN.” The district court found “a

reasonable jury [could] find that these statements imply a false fact,

namely that Rick Bertrand personally sold a dangerous sleep drug to

children, or that he owns a company that sold a dangerous sleep drug to

children.”

      The jury returned a verdict of $31,000 against Mullin and

$200,000 against the Iowa Democratic Party. In response to a motion for

judgment notwithstanding the verdict (JNOV), the trial court found no

reasonable juror could conclude Takeda was Bertrand’s company.         It

reasoned no reasonable viewer could ignore the statement that Bertrand

had been a Takeda sales agent, which immediately preceded the

“Bertrand’s company” line in the advertisement. Consequently, the court

concluded it should have granted a directed verdict for Mullin and the

Iowa Democratic Party regarding the alleged implication that Bertrand

owned a company that sold Rozerem.

      However, the district court concluded a reasonable juror could

have believed that the content of the statement by Mullin was that

Bertrand personally sold Rozerem.      The district court reasoned “the

language and juxtaposition of the phrases” allowed a reasonable jury to

conclude the advertisement implied Bertrand personally sold Rozerem.

The district court rejected Mullin’s argument that “Secrets” was simply a

“guilt by association” advertisement. It reasoned that even if Mullin

expressed a legitimate point, a reasonable person hearing the statement

could infer that the person personally sold the product.      The court

stated: “If somebody states that John is a car salesman at A&B car

dealership and that A&B sells Fords, it is reasonable to infer that John

sells Fords, regardless of what other models A&B actually sells.”

Additionally, the district court found sufficient evidence to support a
                                       7

finding of actual malice.   Primarily, it reasoned that Bertrand’s public

denial of the implication that he sold the drug, followed by the filing of

his defamation lawsuit the next day, alerted Mullin of the false

implication. It then reasoned that the subsequent actions of Mullin and

the Iowa Democratic Party in failing to pull the advertisement showed

they    purposefully   avoided   the   false   implication   and   recklessly

disregarded the truth as they continued to broadcast the advertisement.

Therefore, the district court denied the motion for JNOV.

        On appeal, Mullin contends the district court erred by failing to

grant his motion for JNOV.       As a part of his arguments, he asserts

Bertrand failed to introduce clear and convincing evidence of actual

malice. Bertrand claims the district court erred by failing to submit his

punitive damages claim to the jury and by granting Mullin’s motion for

remittitur.

        II. Scope of Review.

        We normally review the denial of a motion for JNOV for correction

of errors at law. See Dorshkind v. Oak Park Place of Dubuque II, L.L.C.,

835 N.W.2d 293, 299–300 (Iowa 2013); see also Iowa R. App. P. 6.907.

Our task is to decide if the district court “ ‘correctly determined there

was sufficient evidence to submit the issue to the jury.’ ” Dorshkind, 835
N.W.2d at 300 (quoting Easton v. Howard, 751 N.W.2d 1, 5 (2008)). Yet,

we have held this standard has been modified slightly in the review of the

actual malice element of a defamation lawsuit by New York Times Co. v.

Sullivan, 376 U.S. 254, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964). We have

said:

        “[W]here the New York Times ‘clear and convincing’ evidence
        requirement applies, the trial judge’s summary judgment
        inquiry as to whether a genuine issue exists will be whether
        the evidence presented is such that a jury applying that
                                      8
      evidentiary standard could reasonably find for either the
      plaintiff or the defendant. Thus, where the factual dispute
      concerns actual malice, clearly a material issue in a
      New York Times case, the appropriate summary judgment
      question will be whether the evidence in the record could
      support a reasonable jury finding either that the plaintiff has
      shown actual malice by clear and convincing evidence or
      that the plaintiff has not.”

Stevens v. Iowa Newspapers, Inc., 728 N.W.2d 823, 830 (Iowa 2007)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255–56, 106
S. Ct. 2505, 2514, 91 L. Ed. 2d 202, 216 (1986)). This same standard

applies to any claim that the evidence is insufficient to support a

judgment at any stage in the proceedings.

      III. Discussion.

      The centuries-old tort of defamation of character protects a

person’s common law “interest in reputation and good name.” Johnson

v. Nickerson, 542 N.W.2d 506, 510 (Iowa 1996). It does this in a broad

way. The tort applies to both written and oral statements, Schlegel v.

Ottumwa Courier, 585 N.W.2d 217, 221 (Iowa 1998), as well as altered

images, Kiesau v. Bantz, 686 N.W.2d 164, 178 (Iowa 2004).             It also

extends beyond the literal meaning of the communication. Yates v. Iowa

W. Racing Ass’n, 721 N.W.2d 762, 770 (Iowa 2006). The tort recognizes

“[i]t is the thought conveyed, not the words, that does the harm.” Turner

v. Brien, 184 Iowa 320, 326, 167 N.W. 584, 586 (1918), overruled on

other grounds by Ragland v. Household Fin. Corp., 254 Iowa 976, 981,

119 N.W.2d 788, 791 (1963). Moreover, defamation was, at common law,

functionally a strict liability tort. See Barreca v. Nickolas, 683 N.W.2d
111, 117 n.2 (Iowa 2004); see also Patrick J. McNulty, The Law of

Defamation: A Primer for the Iowa Practitioner, 44 Drake L. Rev. 639, 718

(1996) (mentioning the “strict liability nature of the defamation tort”).
                                           9

       In an ordinary case, a plaintiff establishes a prima facie claim for

defamation by showing the defendant “(1) published a statement that (2)

was defamatory (3) of and concerning the plaintiff, and (4) resulted in

injury to the plaintiff.” Johnson, 542 N.W.2d at 510. We have previously

held the defamatory publication need not be explicit, but may be implied

“by a careful choice of words in juxtaposition of statements.” Stevens,
728 N.W.2d at 828. Yet, a plaintiff who is a candidate for public office

becomes a public official. Monitor Patriot Co. v. Roy, 401 U.S. 265, 271–

72, 91 S. Ct. 621, 625, 28 L. Ed. 2d 35, 41 (1971). When a plaintiff is a

public official, the First Amendment adds two elements to the tort that

must be established by clear and convincing evidence—the statement

must be false and it must be made with actual malice. 1 See N.Y. Times,


        1We recognize the United States Supreme Court has indicated it is an open

question “whether the New York Times standard can apply to an individual defendant
rather than to a media defendant.” Hutchinson v. Proxmire, 443 U.S. 111, 133 n.16, 99
S. Ct. 2675, 2687 n.16, 61 L. Ed. 2d 411, 430 n.16 (1979); accord Milkovich v. Lorain
Journal Co., 497 U.S. 1, 20 n.6, 110 S. Ct. 2695, 2706 n.6, 111 L. Ed. 2d 1, 18 n.6
(1990); Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 779 n.4, 106 S. Ct. 1558,
1565 n.4, 89 L. Ed. 2d 783, 794 n.4 (1986); see also Obsidian Fin. Grp., LLC v. Cox, 740
F.3d 1284, 1290 (9th Cir. 2014) (recognizing the Supreme Court has never resolved
whether First Amendment protections apply beyond the institutionalized press). Yet, in
a case in which the Court rejected a robust First Amendment defense in cases brought
by nonpublic plaintiffs involving matters of “purely private concern,” see Dun &
Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 759–61, 105 S. Ct. 2939,
2945–46, 86 L. Ed. 2d 593, 602–04 (1985) (judgment of the court), a four-Justice
dissent and one-Justice concurrence rejected any distinction in First Amendment-
protection based on identity of the defendant, id. at 781–83, 105 S. Ct. at 2957–58, 86
L. Ed. 2d at 617–18 (Brennan, J., dissenting); id. at 772–74, 105 S. Ct. at 2952–53, 86
L. Ed. 2d at 611–12 (White, J., concurring); see also Flamm v. Am. Ass’n of Univ.
Women, 201 F.3d 144, 149 (2d Cir. 2000) (considering the combined dissent and
concurrence of Dun & Bradstreet as persuasive).
       We have suggested the New York Times standard applies to nonmedia
defendants, at least when the plaintiff is a public official. See Anderson v. Low Rent
Hous. Comm’n, 304 N.W.2d 239, 247 (Iowa 1981) (“[W]e find no basis in the plain
language of the first amendment that would justify according greater protection to the
media than private parties . . . .”). But see Vinson v. Linn-Mar Cmty. Sch. Dist., 360
N.W.2d 108, 118 (Iowa 1984) (distinguishing Anderson based on the fact that Anderson
involved a public official). Our reasoning in Anderson closely resembled Justice
                                           10
376 U.S. at 279–80, 285–86, 84 S. Ct. at 726, 729, 11 L. Ed. 2d at 706,

710.

       Under the actual malice prong of a public official defamation claim,

the plaintiff bears the burden of showing actual malice by clear and

convincing evidence. Blessum v. Howard Cnty. Bd. of Supervisors, 295
N.W.2d 836, 843 (Iowa 1980). We have characterized this burden—in

the context of showing reckless disregard for the truth—as “substantial.”

Stevens, 728 N.W.2d at 830; see Harte-Hanks Commc’ns, Inc. v.

Connaughton, 491 U.S. 657, 688, 109 S. Ct. 2678, 2696, 105 L. Ed. 2d
562, 589 (1989)          (applying “ ‘high degree of awareness’ ” standard

(quoting Garrison v. Louisiana, 379 U.S. 64, 74, 85 S. Ct. 209, 216, 13
L. Ed. 2d 125, 133 (1964))).

       The burden to establish actual malice was deliberately set high by

the    First   Amendment       protections      recognized     in   New York Times.2
_________________________
Brennan’s reasoning (apparently representing the reasoning of five Justices) that a
distinction based on whether the defendant is a member of the press
       is irreconcilable with the fundamental First Amendment principle that
       “[t]he inherent worth of . . . speech in terms of its capacity for informing
       the public does not depend upon the identify of its source . . . .” First
       Amendment difficulties lurk in the definitional questions such an
       approach would generate.
Dun & Bradstreet, 472 U.S. at 781–82, 105 S. Ct. at 2957, 86 L. Ed. 2d at 617
(Brennan, J., dissenting) (quoting First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765,
777, 98 S. Ct. 1407, 1416, 55 L. Ed. 2d 707, 718 (1978)); see also Anderson, 304
N.W.2d at 247.
       Nevertheless, we do not address the issue in this case. The trial court
instructed the jury on Bertrand’s claims of libel, slander, and defamation by implication
under the actual malice standard defined by New York Times. On appeal, Bertrand did
not argue that Mullin, as a nonmedia defendant, deserved less protection than offered
by New York Times. Therefore, we proceed to analyze Bertrand’s defamation claim
against Mullin under the New York Times framework.
       2We  note Mullin and the Iowa Democratic Party have only asserted privilege
under the First Amendment to the United States Constitution and not article I, section
7 of the Iowa Constitution. More than a century ago—and more than half a century
before the Supreme Court decided New York Times—we recognized persons who place
themselves in the public sphere are subject to a vastly greater degree of comment,
                                           11

Consequently, the New York Times standard defines a crucial exception

to ordinary defamation rules. This exception is based upon a “profound

national commitment to the principle that debate on public issues

should be uninhibited, robust, and wide-open, and that it may well

include vehement, caustic, and sometimes unpleasantly sharp attacks

on government and public officials.”            N.Y. Times, 376 U.S. at 270, 84

S. Ct. at 721, 11 L. Ed. 2d at 701. To promote this ideal, a commentator

“is afforded a buffer zone to protect it from the chilling effect which might

otherwise cast over it a ‘pall of fear and timidity’ by raising the spectre of

numerous libel actions.” McCarney v. Des Moines Register & Tribune Co.,

239 N.W.2d 152, 156 (Iowa 1976) (quoting N.Y. Times, 376 U.S. at 278,

84 S. Ct. at 725, 11 L. Ed. 2d at 705).              In other words, “[t]he prized

American right ‘to speak one’s mind’ about public officials and affairs

needs ‘breathing space to survive.’ ”           N.Y. Times, 376 U.S. at 298, 84

S. Ct. at 736, 11 L. Ed. 2d at 719 (Goldberg, J., concurring) (quoting

Bridges v. California, 314 U.S. 252, 270, 62 S. Ct. 190, 197, 86 L. Ed.


_________________________
criticism, and even ridicule. See Cherry v. Des Moines Leader, 114 Iowa 298, 305, 86
N.W. 323, 325 (1901), abrogated in part on other grounds by Barrica v. Nickolas, 683
N.W.2d 111, 119–20 (2004). Irrespective of the social utility of the Des Moines Leader’s
old-timey rebuke of the Cherry Sisters’ apparently salacious performance, we
recognized:
               One who goes upon the stage to exhibit himself to the public, or
       who gives any kind of a performance to which the public is invited, may
       be freely criticised. He may be held up to ridicule, and entire freedom of
       expression is guarantied dramatic critics, provided they are not actuated
       by malice or evil purpose in what they write. Fitting strictures, sarcasm,
       or ridicule, even, may be used, if based on facts, without liability, in the
       absence of malice or wicked purpose. The comments, however, must be
       based on truth, or on what in good faith and upon probable cause is
       believed to be true, and the matter must be pertinent to the conduct that
       is made the subject of criticism. Freedom of discussion is guarantied by
       our fundamental law and a long line of judicial decisions.
Id. at 304, 86 N.W.2d at 325.
                                     12

192, 207 (1941) (first quotation); NAACP v. Button, 371 U.S. 415, 433, 83
S. Ct. 328, 338, 9 L. Ed. 2d 405, 418 (1963) (second quotation)).

      At its core, the First Amendment guarantee “has its fullest and

most urgent application precisely to the conduct of campaigns for

political office.” Monitor Patriot Co., 401 U.S. at 272, 91 S. Ct. at 625, 28
L. Ed. 2d at 41.   While “debate on the qualifications of candidates [is]

integral to the operation of the system of government established by our

Constitution,” Buckley v. Valeo, 424 U.S. 1, 14, 96 S. Ct. 612, 632, 46 L.

Ed. 2d 659, 685 (1976) (per curiam), “an election campaign is a means of

disseminating ideas as well as attaining political office,” Ill. State Bd. of

Elections v. Socialist Workers Party, 440 U.S. 173, 186, 99 S. Ct. 983,

991, 59 L. Ed. 2d 230, 242 (1979).           Consequently, constitutional

protection for political speech in the context of a campaign extends to

“anything which might touch on an official’s fitness for office.” Garrison,
379 U.S. at 77, 85 S. Ct. at 217, 13 L. Ed. 2d at 134. Understandably,

the range of private conduct that affects an official’s fitness for elective

office can be broad.     “Few personal attributes are more germane to

fitness for office than dishonesty, malfeasance, or improper motivation,

even though these characteristics may also affect the official’s private

character.” Id.

      A statement is made with actual malice when accompanied by

“knowledge that it was false or with reckless disregard for its truth or

falsity.” Carr v. Bankers Trust Co., 546 N.W.22 901, 904 (Iowa 1996).

However, as Justice Black pointed out a half a century ago, actual malice

“is an elusive, abstract concept, hard to prove and hard to disprove.”

N.Y. Times, 376 U.S. at 293, 84 S. Ct. at 733, 11 L. Ed. 2d at 716 (Black,

J., concurring). A knowing falsehood may be easy to identify in theory,
                                     13

but any effort to peer into the recesses of human attitudes towards the

truthfulness of a statement is certain to be difficult.

      “ ‘Reckless disregard,’ it is true, cannot be fully encompassed in

one infallible definition.” St. Amant v. Thompson, 390 U.S. 727, 730, 88
S. Ct. 1323, 1325, 20 L. Ed. 2d 262, 267 (1968). Yet, in the half century

the New York Times rule has preserved the First Amendment’s guarantee

of uninhibited commentary regarding public officials and figures, the

Supreme Court has crafted some useful guideposts. Most prominently,

an early case nearly contemporaneous with New York Times opined that

statements made with a “high degree of awareness of their probable

falsity” may subject the speaker to civil damages. Garrison, 379 U.S. at

74, 85 S. Ct. at 216, 13 L. Ed. 2d at 133. The negative implication, of

course, is that a court may not award damages against one who

negligently communicates a falsehood about a public official. Masson v.

New Yorker Magazine, Inc., 501 U.S. 496, 510, 111 S. Ct. 2419, 2429,

115 L. Ed. 2d 447, 468 (1991) (“Mere negligence does not suffice.”); see

also Harte-Hanks Commc’ns, 491 U.S. at 688, 109 S. Ct. at 2696, 105
L. Ed. 2d at 589 (explaining that establishing liability under New York

Times “requires more than a departure from reasonably prudent

conduct”); McCarney, 239 N.W.2d at 156 (holding plaintiff failed to

present evidence of actual malice because defendant’s explanation of the

mistaken statement “shows negligence, but no more than that”).

      The Supreme Court has explained its reasoning:

      [R]eckless conduct is not measured by whether a reasonably
      prudent man would have published, or would have
      investigated before publishing. There must be sufficient
      evidence to permit the conclusion that the defendant in fact
      entertained serious doubts as to the truth of his publication.
      Publishing with such doubts shows reckless disregard for
      truth or falsity and demonstrates actual malice.
                                    14

St. Amant, 390 U.S. at 731, 88 S. Ct. at 1325, 20 L. Ed. 2d at 267

(emphasis added). In a later case, the Court clarified that “[t]he standard

is a subjective one.” Harte-Hanks Commc’ns, 491 U.S. at 688, 109 S. Ct.

at 2696, 105 L. Ed. 2d at 589.

       Candidly, the New York Times standard tilts the balance strongly

in favor of negligent defendants:

             It may be said that such a test puts a premium on
       ignorance, encourages the irresponsible publisher not to
       inquire, and permits the issue to be determined by the
       defendant’s testimony that he published the statement in
       good faith and unaware of its probable falsity.

St. Amant, 390 U.S. at 731, 88 S. Ct. at 1326, 20 L. Ed. 2d at 267.

However, the Supreme Court has indicated that mere protestations of

good faith and declarations that the speaker believed the statement to be

true are not automatically sufficient to avoid liability.   Id. at 732, 88

S. Ct. at 1326, 20 L. Ed. 2d at 267–68. The Court explained:

       The finder of fact must determine whether the publication
       was indeed made in good faith. Professions of good faith will
       be unlikely to prove persuasive, for example, where a story is
       fabricated by the defendant, is the product of his
       imagination, or is based wholly on an unverified anonymous
       telephone call. Nor will they be likely to prevail when the
       publisher’s allegations are so inherently improbable that
       only a reckless man would have put them in circulation.
       Likewise, recklessness may be found where there are obvious
       reasons to doubt the veracity of the informant or the
       accuracy of his reports.

Id.   Thus, while courts look at the speaker’s subjective state of mind

regarding the truthfulness of his or her statement, mere subjective belief

in the statement’s truth is insufficient to avoid liability if objective

indications—such as pure fabrication of the story—wholly belie the

credibility of the statement.

       However, “failure to investigate before publishing, even when a

reasonably prudent person would have done so, is not sufficient to
                                    15

establish reckless disregard.” Harte-Hanks Commc’ns, 491 U.S. at 688,

109 S. Ct. at 2696, 105 L. Ed. 2d at 589.       Similarly, “[r]eliance on a

single source, in the absence of a high degree of awareness of probable

falsity, does not constitute actual malice.” Woods v. Evansville Press Co.,

791 F.2d 480, 488 (7th Cir. 1986); accord N.Y. Times Co. v. Connor, 365
F.2d 567, 576 (5th Cir. 1966).        Nor does a “shoddy” investigation

constitute actual malice. See Dodds v. Am. Broad. Co., 145 F.3d 1053,

1062–63 (9th Cir. 1998); see also Faigin v. Kelly, 978 F. Supp. 420, 429

(D.N.H. 1997) (“[F]ailure to follow journalistic standards and lack of

investigation may establish irresponsibility or even possibly gross

irresponsibility, but not reckless disregard of truth.”). Indeed, sources of

information need not be completely neutral.      See Dodds, 145 F.3d at

1062 (holding that a reporter’s deeply religious source who expressed

skepticism about a judge’s reliance on a crystal ball to decide cases was

not so biased as to render her statements unreliable).

      Mullin and the Iowa Democratic Party challenge the judgment

entered on the claim of defamation on several grounds, including the

sufficiency of evidence to support the actual malice element of the tort. If

the evidence was insufficient to support actual malice, the judgment

must be reversed, and we need not address any further issues raised on

appeal. Accordingly, we turn to consider the sufficiency of evidence to

support the element of actual malice.

      In considering the actual malice element of the tort, we must

decide if the evidence supports a finding that Mullin and the Iowa

Democratic Party “in fact entertained serious doubts as to the truth” of

the implied communication in the commercial—that Bertrand personally

sold a dangerous drug—or if they had “a high degree of awareness of [its]

probable falsity.”   St. Amant, 390 U.S. at 731, 88 S. Ct. at 1326, 20
16
L. Ed. 2d at 267 (first quotation); Garrison, 379 U.S. at 74, 85 S. Ct. at

216, 13 L. Ed. 2d at 133 (second quotation).                 In making this

determination, we “consider the factual record in full.”            Harte-Hanks

Commc’ns, 491 U.S. at 688, 109 S. Ct. at 2696, 105 L. Ed. 2d at 589.

       Bertrand argues actual malice was supported by the evidence in a

number of ways. First, Bertrand claims the evidence showed Mullin and

the Iowa Democratic Party knew the implication in the commercial at

issue was false because they knew that none of his Sioux City companies

sold   drugs   and   they   did    not   know    which   division   within   the

pharmaceutical company Bertrand worked in or which division of the

company sold the drug in dispute. Second, Bertrand claims Mullin and

the Iowa Democratic Party should have known the implication in the

commercial was false because Mullin expressed doubts about the

commercial before it aired.       Third, Bertrand claims actual malice was

supported by evidence that Mullin and the Iowa Democratic Party

acquired ill will towards him after he aired his own hard-hitting

commercial. Fourth, Bertrand asserts the jury could have found actual

malice because the purpose of the commercial was to curtail electoral

support for Bertrand.       Finally, Bertrand asserts actual malice was

supported by evidence that the commercial continued to be aired by

Mullin after he was told it was false.

       We first consider the evidence to support a finding that Mullin and

the Iowa Democratic Party had actual knowledge of the falsity of the

implied statement in the commercial.          In doing so, we clarify that the

district court ultimately found the only actionable defamation claim was

based on the implication that Bertrand sold drugs to children, reported
                                           17

to be dangerous, when he worked for a pharmaceutical company. 3 Thus,

any knowledge by Mullin and the Iowa Democratic Party that Bertrand’s

       3The   district court ultimately concluded it should have directed a verdict in
Mullin’s favor on the alleged implication that Bertrand owned a company that sold
Rozerem. In doing so, the district court did not consider whether Mullin intended to
convey the implication. Instead, it ruled the “Secrets” commercial was not capable of
bearing the implication as a matter of law, reasoning no reasonable viewer could ignore
the “sales agent” language immediately preceding the “Bertrand’s company” language.
See Stevens, 728 N.W.2d at 830 (“ ‘The court determines whether . . . a communication
is capable of bearing a particular meaning, and . . . whether that meaning is
defamatory.’ ”     (quoting Restatement (Second) of Torts § 614, at 311 (1965))).
Consequently, Mullin prevailed on his argument that the commercial made no
implication that Bertrand owned a company that sold Rozerem. We agree with the
district court’s conclusion.
        However, we note that in the district court, Mullin argued that, at least in the
First Amendment context, a defamation-by-implication plaintiff must prove the
defendant subjectively endorsed or intended the implication in the publication. See
Chapin v. Knight-Ridder, 993 F.2d 1087, 1092–93 (4th Cir. 1993) (“The language must
not only be reasonably read to impart the false innuendo, but it must also affirmatively
suggest that the author intends or endorses the inference.”); Howard v. Antilla, 191
F.R.D. 39, 44 (D.N.H. 1999) (“To prove libel by implication Howard must demonstrate
that Antilla subjectively or actually intended to impart the defamatory implication of the
reported rumor.”); see also Dodds, 145 F.3d at 1064 (noting every federal circuit court
to consider the issue has required the plaintiff to prove the defendant intended a
defamatory inference to be drawn and collecting cases). Stated differently, in the First
Amendment context, it is not enough that the language of the publication can “be
reasonably read to impart the false innuendo.” Chapin, 993 F.2d at 1093. The Ninth
Circuit considers the subjective-intent requirement necessary in public official
defamation claims because imposing liability in the absence of some proof of intent
“eviscerates the First Amendment protections established by New York Times” by
permitting “liability to be imposed not only for what was not said but also for what was
not intended to be said.” Newton v. Nat’l Broad. Co., 930 F.2d 662, 681 (9th Cir. 1990);
see also Woods v. Evansville Press Co., 791 F.2d 480, 488 (7th Cir. 1986) (“A publisher
reporting on matters of general or public interest cannot be charged with the intolerable
burden of guessing what inferences a jury might draw from an article and ruling out all
possible false and defamatory innuendoes that could be drawn from the article.”).
        The district court agreed with Mullin that the subjective-intent showing
contemplated by Chapin and Newton is a required one. Bertrand did not raise a claim
of error regarding this aspect of the ruling on appeal but only mentioned it in his reply
brief in response to the issues raised by Mullin on cross-appeal. Similarly, Mullin did
not heavily rely on this point in his cross-appeal. We recognize defamation by
implication is “an area of law ‘fraught with subtle complexities.’ ” Guilford Transp.
Indus., Inc. v. Wilner, 760 A.2d 580, 596 (D.C. 2000) (quoting White v. Fraternal Order of
Police, 909 F.2d 512, 518 (D.C. Cir. 1990)). In light of the absence of thorough briefing
on the issue or the necessity that we decide it as a factual matter, we decline to address
the subjective-intent requirement in this opinion. Cf. State v. Hoeck, 843, N.W.2d 67,
71 (Iowa 2014) (exercising discretion not to address an issue in the absence thorough
                                         18

Sioux City businesses never marketed drugs to children has no impact

on the pertinent question whether they knew Bertrand never actually

sold   a   dangerous      drug    to   children    when     he    worked     for   the

pharmaceutical company.             Instead, the evidence of actual malice

necessary to support the implied defamation in this case centers on

knowledge of the falsity of the implied statement that Bertrand

personally marketed Rozerem, not on knowledge that he did not own the

company that marketed the drug or that the businesses he actually

owned did not market the drug.

       The evidence at trial established that Mullin and the Iowa

Democratic Party did not know if Bertrand was personally responsible in

any way for marketing or selling the drug.                 They conducted some

research for the purpose of running an attack advertisement and

concluded from this research that Bertrand worked for the drug

company and the company marketed the drug. The research revealed

the FDA and others criticized Takeda for selling Rozerem.                       These

statements were true and formed the basis for their claim that Bertrand

was associated with an unethical business.              Yet, Mullin and the Iowa

Democratic Party did not look into the matter further to uncover the

complete story that would have told them that Bertrand had nothing to

do with the marketing of the drug other than to work for the company

that marketed it. The truth, of course, was that Bertrand never worked

in the particular division of the company that marketed the drug and

_________________________
briefing and full development of factual issues necessary to decide an issue raised for
the first time on appeal). Thus, we only consider the implied claim that Bertrand
personally sold Rozerem. As above, we decide the case solely on the actual malice
ground and express no opinion regarding whether Mullin or any staff of the Iowa
Democratic Party subjectively endorsed or intended the implication that Bertrand
personally sold or marketed rozerem.
                                     19

never sold the drug. Nevertheless, there was no evidence that Mullin or

the Iowa Democratic Party knew the implied statement that Bertrand

sold the drug was false.

      Without evidence of actual knowledge, we turn to consider if the

implied statement was made with reckless disregard for its truth or

falsity. We begin by considering the degree of awareness of the probable

falsity and any doubts that may have existed about the truth or falsity of

the implied statement.

      Mullins and the Iowa Democratic Party asserted the implication

that Bertrand sold a dangerous drug was made in good faith because

they only wanted to inform voters that Bertrand was associated with an

unethical company.         While this assertion is alone insufficient to

conclusively establish the absence of malice, see St. Amant, 390 U.S. at

732, 88 S. Ct. at 1326, 20 L. Ed. 2d at 268, it is important to recognize

that the nondefamatory implication Mullin and the Iowa Democratic

Party sought to communicate—Bertrand was associated with an

unethical company that sold a dangerous drug—can be implied from the

advertisement. Bertrand established the implication was false, but the

general background story from which both implications were derived was

not false. Thus, the defamatory statement in this case was not built on a

totally fabricated story as the Court opined might support a finding of

actual malice in other cases.      See id. (identifying “where a story is

fabricated by the defendant” as possible evidence of actual malice).

      It is also important to observe that the sources of information used

to gather the background information for the advertisement were not so

unreliable as to be unworthy of credence and indicative of reckless

disregard for the truth.     See id. (“[R]ecklessness may be found where

there are obvious reasons to doubt the veracity of the informant or the
                                    20

accuracy of his reports.”).   Some of the reports may not have been

neutral, but mere reliance on sources with predisposed viewpoints does

not establish actual malice concerning the falsity of implied statements.

See Dodds, 145 F.3d at 1062. This case does not contain evidence of

patently unreliable sources to support actual malice. Additionally, there

was evidence that Mullin and the Iowa Democratic Party did not even

subjectively entertain the idea that the implication that Bertrand sold

Rozerem was false. There was some evidence that Mullin and the staff

with the Iowa Democratic Party assumed Bertrand sold the drug.

      The broader background setting of the advertisement must also be

considered.   Modern political campaigns exist within news cycles that

often require overnight action, especially as the campaign closes in on

the day of the election. This backdrop supports the need for “breathing

room” recognized by the First Amendment to permit meaningful political

speech to survive.   It is a part of this case and militates against the

finding of a subjective awareness of falsity needed to support actual

malice.

      We next consider the evidence that Mullin initially maintained a

strong dislike for the tone of the commercial as proof of actual malice.

While this is true, the doubts expressed by Mullin are irrelevant unless

related to the truth of the statements. See St. Amant, 390 U.S. at 731,

88 S. Ct. at 1325, 20 L. Ed. 2d at 267. The indispensable consideration

in this case concerns the subjective attitudes of Mullin and individuals of

the Iowa Democratic Party regarding the truth of the implication.      See

Harte-Hanks Commc’ns, 491 U.S. at 688, 109 S. Ct. at 2696, 105
L. Ed. 2d at 589. There was no evidence that the concerns expressed by

Mullin pertained to the falsity of any statements.     The expressions of

doubt were not evidence of actual malice, but were pragmatic and
                                   21

expedient considerations of tenor and political image-crafting with which

the First Amendment is fundamentally unconcerned.

       We next consider the evidence that Mullin was angry at Bertrand

for running his negative campaign advertisement and sought to “hit

back” hard at him.       This is the type of evidence, however, that

demonstrates common law actual malice. See Winckel v. Von Maur, Inc.,

652 N.W.2d 453, 459 (Iowa 2002), abrogated on other grounds by

Barreca, 683 N.W.2d at 119, 123.        As used in the First Amendment

context, “actual malice” is only a helpful “shorthand,” Masson, 501 U.S.

at 511, 111 S. Ct. at 2430, 115 L. Ed. 2d at 468, and “has nothing to do

with bad motive or ill will,” Harte-Hanks Commc’ns, 491 U.S. at 666 n.7,
109 S. Ct. at 2685 n.7, 105 L. Ed. 2d at 576 n.7. “[U]nlike the common

law definition of actual malice, New York Times actual malice focuses

upon the attitudes of defendants vis-à-vis the truth of their statements,

as opposed to their attitudes towards plaintiffs.” Barreca, 683 N.W.2d at

120.

       Thus, under New York Times, a plaintiff cannot demonstrate actual

malice “merely through a showing of ill will or ‘ “malice” in the ordinary

sense of the term.’ ” Stevens, 728 N.W.2d at 831 (quoting Harte-Hanks

Commc’ns, 491 U.S. at 666, 109 S. Ct. at 2685, 105 L. Ed. 2d at 576).

Stated differently, “[a]ctual antagonism or contempt has been held

insufficient to show malice.” McCarney, 239 N.W.2d at 156. We note the

Supreme Court has commented that “it cannot be said that evidence

concerning motive or care never bears any relation to the actual malice

inquiry” and opined that such an attitude may be circumstantially

probative of the defendant’s attitude towards the truth of the statement

at issue. Harte-Hanks Commc’ns, 491 U.S. at 668, 109 S. Ct. at 2686,
105 L. Ed. 2d at 577. But, the evidence of alleged enmity proffered here
                                      22

does not tend to show any doubts about the truth of the information

conveyed in the advertisement.         The uninhibited debate the First

Amendment envisions would be undermined if liability attached merely

upon proof the speaker “spoke out of hatred; even if he did speak out of

hatred, utterances honestly believed contribute to the free interchange of

ideas and the ascertainment of truth.”       Garrison, 379 U.S. at 73, 85

S. Ct. at 215, 13 L. Ed. 2d at 132.

      We next consider the claim by Bertrand that actual malice was

established because the very purpose of the commercial was to attack,

and thereby negatively affect, a candidate’s reputation.       An “intent to

inflict harm” is insufficient to demonstrate a reckless disregard for the

truth. McCarney, 239 N.W.2d at 156; see also Garrison, 379 U.S. at 73–

74, 85 S. Ct. at 215, 13 L. Ed. 2d at 132. “There must be an intent to

inflict harm through falsehood.” McCarney, 239 N.W.2d at 156. The very

point of the trenchant public discourse protected under the legal

standards of New York Times is oftentimes to weaken the support for

political rivals in future elections: “ ‘[S]elfish political motives,’ ” which

naturally and expectedly accompany such acicular criticism, do not

reduce the value of free speech.      See Garrison, 379 U.S. at 73–74, 85

S. Ct. at 215, 13 L. Ed. 2d at 132 (quoting Dix W. Noel, Defamation of

Public Officers and Candidates, 49 Colum. L. Rev. 875, 893 n.90 (1949)).

The standards of New York Times do not constrain First Amendment

protection to political discourse of a sterile, academic character or an

undiluted high-minded nature. The First Amendment protects the use of

“rhetorical hyperbole,” Greenbelt Coop. Publ’g Ass’n v. Bresler, 398 U.S.
6, 14, 90 S. Ct. 1537, 1542, 26 L. Ed. 2d 6, 15 (1970), and “imaginative

expression[s]” designed to evoke contempt for the targets of protected

speech, Old Dominion Branch No. 496, Nat’l Ass’n of Letter Carriers, AFL-
                                     23

CIO v. Austin, 418 U.S. 264, 285–86, 94 S. Ct. 2770, 2782, 41 L. Ed. 2d
745, 763 (1974). After all, “[r]idicule is often the strongest weapon in the

hands of a public writer.” Cherry v. Des Moines Leader, 114 Iowa 298,

305, 86 N.W. 323, 325 (1901), abrogated in part on other grounds by

Barrica, 683 N.W.2d at 119–20.

      It is not enough to assert that the ordinary purpose of a

defamation action is to vindicate and protect a person’s common law

reputational interest. The First Amendment protects public discourse—

even in the form of withering criticism of a political opponent’s past

dealings or associations—unless the lodged attack is clearly shown to be

false and made with actual malice. See Monitor Patriot Co., 401 U.S. at

274–77, 91 S. Ct. at 626–28, 28 L. Ed. 2d at 42–44 (discussing attacks

based on private conduct in political campaigns); Garrison, 379 U.S. at

72–73, 85 S. Ct. at 215, 13 L. Ed. 2d at 132 (“[W]here the criticism is of

public officials and their conduct of public business, the interest in

private reputation is overborne by the larger public interest, secured by

the Constitution, in the dissemination of truth.”); see also N.Y. Times,
376 U.S. at 279–80, 94 S. Ct. at 726, 11 L. Ed. 2d at 706; cf. NAACP v.

Claiborne Hardware Co., 458 U.S. 886, 910, 102 S. Ct. 3409, 3424, 73
L. Ed. 2d 1215, 1234 (1982) (“Speech does not lose its protected

character . . . simply because it may embarrass others or coerce them

into action.”). After all, New York Times and its progeny even reach so far

as to protect pillorying barbs some may regard as offensive and

outrageous. See Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 55, 108
S. Ct. 876, 882, 99 L. Ed. 2d 41, 52 (1988) (rejecting an “outrageous”

exception to traditional public official tort suit rules).   A contrary rule

would efface constitutional protection for political commentary; “liberty of
                                        24

speech and of the press guarantied by the constitution [would be]

nothing more than a name.” Cherry, 114 Iowa at 305, 86 N.W. at 325.

      Finally, we reject the claim that actual malice was established by

the evidence that Mullin continued to air the commercial after Bertrand

publicly told him the implication was false. See Harte-Hanks Commc’ns,
491 U.S. at 691 n.37, 109 S. Ct. at 2698 n.37, 105 L. Ed. 2d at 591 n.37

(“Of course, the press need not accept ‘denials, however vehement; such

denials are so commonplace in the world of polemical charge and

countercharge that, in themselves, they hardly alert the conscientious

reporter to the likelihood of error.’ ” (quoting Edwards v. Nat’l Audubon

Soc’y, Inc., 556 F.2d 113, 121 (2d Cir. 1977))). A finding of actual malice

based on this circumstance in this case would significantly chill

constitutionally protected speech. See N.Y. Times, 376 U.S. at 286, 84

S. Ct. at 729, 11 L. Ed. 2d at 710 (holding failure to retract an allegedly

defamatory statement is not, by itself, “adequate evidence of malice for

constitutional purposes”). The actual malice standard cannot be applied

to make a speaker who negligently makes an inaccurate statement liable

based on evidence that may amount to a good-faith refusal to back down.

      Such a result is anathema to the First Amendment both as

originally conceived and in the context of the New York Times doctrine

laid down half a century ago. See N.Y. Times, 376 U.S. at 275, 84 S. Ct.

at 723, 11 L. Ed. 2d at 703 (“The right of free public discussion of the

stewardship   of   public   officials   was   thus,   in   Madison’s   view,    a

fundamental principle of the American form of government.”).                   We

understand that unscrupulous individuals were certainly capable of

using “calculated falsehood[s]” at the time the First Amendment was

adopted. Garrison, 379 U.S. at 75, 85 S. Ct. at 216, 13 L. Ed. 2d at 133.

But, we need to look no further than the Sedition Act of 1798 to further
                                    25

understand that equally unscrupulous individuals would use the

coercive force of government to censor their critics and retain power. See

N.Y. Times, 376 U.S. at 273–76, 84 S. Ct. at 722–24, 11 L. Ed. 2d at 702–

04. Indeed, as the Court recognized in New York Times, “[a]lthough the

Sedition Act was never tested in [the Supreme Court], the attack upon its

validity has carried the day in the court of history.” Id. at 276, 84 S. Ct.

at 723, 11 L. Ed. 2d at 704.

      We reiterate that the actual malice element does not allow a

defendant to purposefully avoid discovering the truth.          Stevens, 728
N.W.2d at 831 (citing Harte-Hanks Commc’ns, 491 U.S. at 692, 109

S. Ct. at 2698, 105 L. Ed. 2d at 591). Moreover, we acknowledge actual

malice could be derived from the actions of a candidate in continuing to

run an advertisement after being informed of a false implication in the

advertisement.   It goes without saying that a speaker who repeats a

defamatory    statement   after   being   informed   of   the    statement’s

unambiguous falsity does so at the peril of generating an inference of

actual malice.

      However, two factors in this case do not permit actual malice to be

established by evidence that Mullin and the Iowa Democratic Party

continued to run the advertisement. First, the false implication exposed

by Bertrand did not undermine or eliminate the political relevance of the

nondefamatory implication from the advertisement intended by Mullin

that Bertrand had associated with an unethical business.                This

legitimate implication remained speech related to the breathing room

that the actual malice standard exists to protect.

      Second, and more importantly, the political forum used by

Bertrand to communicate the false implication was not an environment

suited to alert Mullin or the Iowa Democratic Party of the likelihood of
                                        26

error.    See Curtis Publ’g Co. v. Butts, 388 U.S. 130, 169–70, 87 S. Ct.
1975, 1999, 18 L. Ed. 2d 1094, 1119 (1967) (Warren, C.J., concurring in

the result) (opining liability could be imposed where “no additional

inquiries were made even after the editors were [privately and through an

attorney] notified by respondent and his daughter that the account, to be

published was absolutely untrue” (emphasis added)). Bertrand chose to

inform Mullin that the implication was false at a political forum in front

of an audience of prospective voters.        Even if Bertrand was using the

forum to communicate the truth so that Mullin would stop running the

advertisement, he also necessarily used the forum and the subsequent

filing of a defamation lawsuit to score political points and seize the public

moment as a means to achieve a political advantage. This latter objective

undermined Bertrand’s argument that Mullin’s failure to stop running

the advertisement in response to his actions showed reckless disregard

for the truth. A candidate does not purposely avoid the truth if the truth

is buried in political grandstanding and rhetoric.

         Overall, we conclude the evidence failed to establish actual malice.

The failure to write the advertisement in a way to avoid the false

implication in this case may have been negligence, but it did not rise to

the level of reckless disregard for the truth. See McCarney, 239 N.W.2d

at 156. It is the obligation of the courts to carefully review the evidence

in each case to make sure the high standard of proof in a defamation

action by one political candidate against another political candidate is

met.      The evidence in this case failed to support a high degree of

subjective awareness of falsity needed for a public official to recover for

defamation.

         The result of this case is not to imply actual malice cannot exist

within     the   rough   and   tumble   Wild   West   approach   to   negative
                                     27

commercials that have seemingly become standard discourse in many

political campaigns.   Protection from defamatory statements does exist

and should exist, but the high standards established under the First

Amendment to permit a free exchange of ideas within the same discourse

must also be protected.    Among public figures and officials, an added

layer of toughness is expected, and a greater showing of culpability is

required under our governing legal standards to make sure the freedom

of political speech, even when it sounds like speech far removed from the

dignity of the office being sought, is not suppressed or chilled.

      While the Constitution has delivered the freedom of speech to all

with just a few simple words, the history and purpose of those iconic

words are immense and powerful, and have solidified a long-standing

right for people in this country, including public officials, to criticize

public officials. Of course, this does not mean greater civility in public

discourse would not better serve democracy.          Moreover, no right is

absolute. Nevertheless, the protective constitutional line of free speech

in the arena of public officials is drawn at actual malice.         Within this

arena, speech cannot become actionable defamation until the line has

been crossed. It was not in this case.

      IV. Conclusion.

      We conclude the record failed to support sufficient evidence of

actual malice.    Bertrand failed to meet his burden to prove the actual

malice element of defamation.      Accordingly, we need not address the

other issues raised on appeal. The judgment must be reversed and the

case dismissed.

      JUDGMENT OF THE DISTRICT COURT REVERSED; CASE

DISMISSED.
                                   28

        All justices concur except Appel and Mansfield, JJ., who take no

part.